Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 1 of 41 PageID #:289878




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST              Case No.: 1:16-cv-08637
LITIGATION,
                                             The Honorable Thomas M. Durkin

This Document Relates To:

THE DIRECT PURCHASER PLAINTIFF
ACTION




 DECLARATION OF JENNIFER KEOUGH IN SUPPORT OF DIRECT PURCHASER
 PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF THE SETTLEMENTS
  WITH DEFENDANTS PILGRIM’S PRIDE CORP., TYSON FOODS, INC., TYSON
     CHICKEN, INC., TYSON BREEDERS, INC., AND TYSON POULTRY, INC.




922662.1
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 2 of 41 PageID #:289879




       I, JENNIFER M. KEOUGH, declare as follows:

       1.        I am the Chief Executive Officer of JND Legal Administration LLC (“JND”),

the Settlement Administrator retained in this matter. I make this declaration in support of Direct

Purchaser Plaintiffs’ Motion to Approve a Plan of Notice of Settlement with Defendants Tyson

Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., and Tyson Poultry, Inc. (collectively,

“Tyson”) and Pilgrim’s Pride Corporation (“Pilgrim’s Pride”). The following statements are

based on my personal knowledge and information provided to me by Counsel and other JND

employees working under my supervision, and, if called upon to do so, I could and would testify

competently thereto.

       2.        I have more than 20 years of legal experience creating and supervising multiple

Notice and Claims Administration programs and have personally overseen well over 500

matters. A comprehensive description of my experience is attached as Exhibit A.

       3.        JND is a legal administration services provider with headquarters located in

Seattle, Washington. JND has extensive experience with all aspects of legal administration and

has administered settlements in hundreds of class action cases. JND was chosen as the

Settlement Administrator after going through a competitive bidding process when the initial

settlement was reached with Defendant Fieldale Farms Corporation (“Fieldale”). JND was

subsequently chosen as the Settlement Administrator for the settlements with Peco Foods, Inc.,

George’s, Inc. and George’s Farms, Inc., and Amick Farms, LLC (collectively, with the Fieldale

settlement, the “Previous Settlements”). The new settlements (the “New Settlements”) with

Tyson and Pilgrim’s Pride (collectively the “New Settling Defendants”) will be billed by JND in

a manner that is consistent with our billing for the Previous Settlements. The Previous

Settlements and the New Settlements are collectively referred to herein as the “Settlements.”



                                                2
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 3 of 41 PageID #:289880




       4.        As CEO of JND, I am involved in all facets of our Company’s operation.

Among my responsibilities is to monitor the implementation of our Notice and Claims

Administration programs. I submit this Declaration at the request of Counsel to describe the

proposed program for providing notice to Settlement Class members.

                                  RELEVANT EXPERIENCE

       5.        JND is one of the leading legal administration firms in the country. JND’s class

action division provides all services necessary for the effective implementation of class action

settlements, including: (1) all facets of legal notice, such as outbound mailing, email notification,

and the design and implementation of media programs, including through digital and social

media platforms; (2) website design and deployment, including online claim filing capabilities;

(3) call center and other contact support; (4) secure class member data management; (5) paper

and electronic claims processing; (6) lien verification, negotiation, and resolution; (7) calculation

design and programming; (8) payment disbursements through check, wire, PayPal, merchandise

credits, and other means; (9) qualified settlement fund tax reporting; (10) banking services and

reporting; and (11) all other functions related to the secure and accurate administration of class

action settlements. JND is an approved vendor for the United States Securities and Exchange

Commission (“SEC”) as well as for the Federal Trade Commission (“FTC”). We also have

master services agreements with various law firms, corporations, banks, and other government

agencies, which were awarded only after JND underwent rigorous reviews of our systems,

privacy policies, and procedures. JND has also been certified as SOC 2 compliant by noted

accounting firm Moss Adams. Finally, JND has been recognized by various publications,

including the National Law Journal, the Legal Times, and, most recently, the New York Law

Journal, for excellence in class action administration.




                                                  3
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 4 of 41 PageID #:289881




       6.        The principals of JND, including myself, collectively have over 75 years of

experience in class action legal and administrative fields. We have personally overseen some of

the most complex administration programs, including: the $20 billion Gulf Coast Claims

Facility; the $10 billion Deepwater Horizon BP Settlement; the $6.15 billion WorldCom

Securities Settlement; the $3.4 billion Indian Trust Settlement (the largest U.S. Government class

action ever); and the $3.05 billion VisaCheck/MasterMoney Antitrust Settlement.

       7.        Recently, JND was appointed as the notice and claims administrator in the

$2.67 billion Blue Cross Blue Shield proposed settlement, and we have been handling the

settlement administration of the following matters: the $1.3 billion Equifax Data Breach

Settlement, the largest class action ever in terms of the number of claims received; a voluntary

remediation program in Canada on behalf of over 30 million people; and the $215 million

University of Southern California (“USC”) Student Health Center Settlement on behalf of

women who were sexually abused by a doctor at USC, as well as hundreds of other matters. Our

notice campaigns are regularly approved by courts throughout the United States.

       8.        JND’s Legal Notice Team, which operates under my direct supervision,

researches, designs, develops, and implements a wide array of legal notice programs to meet the

requirements of Rule 23 of the Federal Rules of Civil Procedure and relevant state court rules.

Our notice campaigns, which are regularly approved by courts throughout the country, use a

variety of media, including newspapers, press releases, magazines, trade journals, radio,

television, social media, and the internet, depending on the circumstances and allegations of the

case, the demographics of the class, and the habits of its members, as reported by various

research and analytics tools. During my career, I have submitted several hundred affidavits to




                                                4
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 5 of 41 PageID #:289882




courts throughout the country attesting to our role in the creation and launch of various media

programs.

                                     CASE BACKGROUND

       9.        JND served as the Settlement Administrator for the Previous Settlements. We

understand that the New Settling Defendants have agreed to contribute up to $155 million for

settlement administration expenses, any future notice, distribution to Settlement Class members,

and/or attorneys’ fees, litigation expenses, and incentive awards to Plaintiffs and their counsel, to

the extent approved by the Court.

                               NOTICE PROGRAM SUMMARY

       10.       This section summarizes all elements of the Notice Program that will be part of

the New Settlements between Direct Purchaser Plaintiffs and the New Settling Defendants. The

proposed Notice Program is designed to inform Settlement Class members not only about the

New Settlements, but also about the claims process, which relates to all of the Settlements.

       11.       The Settlement Class is defined as follows for all settlements except the

settlement with Fieldale Farms:

       All persons who purchased Broilers directly from any of the Defendants or any
       co-conspirator identified in this action, or their respective subsidiaries or
       affiliates, for use or delivery in the United States from at least as early as January
       1, 2008 until December 20, 2019.

  The class period for the Fieldale Farms settlement is January 1, 2008 through August 18, 2017.

       12.       Specifically excluded from the Settlement Class are the Defendants; the

officers, directors or employees of any Defendant; any entity in which any Defendant has a

controlling interest; and any affiliate, legal representative, heir or assign of any Defendant. Also

excluded from this Settlement Class are any federal, state, or local governmental entities, any




                                                  5
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 6 of 41 PageID #:289883




judicial officer presiding over this action and the members of his/her immediate family and

judicial staff, and any juror assigned to this action.

        13.       The Notice Program described in detail below has been designed to reach the

Settlement Class through several different avenues, including the following components: Long

Form Notice (attached hereto as Exhibit B), Email Notice (attached hereto as Exhibit C),

Publication Notice (attached hereto as Exhibit D), Claim Form (attached hereto as Exhibit E),

Notice via Settlement Website, Settlement Administrator Email Address, and a Toll-Free

Information Line.

                               NOTICE DESIGN AND CONTENT

        14.       The Long Form Notice, Email Notice and Publication Notice (collectively, the

“Notices”) are written in plain language and comply with the requirements of Rule 23 of the

Federal Rules of Civil Procedure. I have reviewed the Notices and believe each complies with

these requirements as well as the FJC Class Action Notice and Plain Language Guide.

        15.       The Notices are designed to attract the attention of the recipient so they are

encouraged to read the contents and take additional action to learn more about the New

Settlements as well as the claim process. The envelope in which the Long Form Notice and

Claim Form will be mailed includes “call-out” language to signal the recipient that the mailing is

not junk mail and is court-ordered. The Notices include bolded language to draw the recipient’s

attention to read on to find out if they are included in the Settlement Class, their options under

the New Settlements, as well as information regarding how to file a claim to receive a payment

with respect to all the Settlements (Previous and New), and how to get more information. The

Notices include plain and easy-to-read summaries of the New Settlements and they direct

Settlement Class members to the Settlement Website for more information.




                                                   6
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 7 of 41 PageID #:289884




                                NOTICE PROGRAM DETAILS

       16.       CAFA Notice: Per the Settlement Agreements, within ten days of the filing of

the Settlements with the Court, each Settling Defendant is required to serve upon the appropriate

state officials and the appropriate federal official the notice required by the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1715(b). If requested by the New Settling Defendants, JND will

provide notice to the appropriate state and federal government officials of the proposed New

Settlements under CAFA no later than 10 days after the proposed New Settlements are filed with

the Court.

       17.       Direct Mail Notice: An adequate notice program must satisfy due process when

reaching a class. The United States Supreme Court, in the seminal case of Eisen v. Carlisle &

Jacqueline, 417 U.S. 156 (1974), clearly stated that direct notice (when possible) is the preferred

method for reaching a class. In addition, Rule 23(c)(2) of the Federal Rules of Civil Procedure

requires that “the court must direct to class members the best notice that is practicable under the

circumstances, including individual notice to all members who can be identified through

reasonable effort. The notice may be by one or more of the following: United States mail,

electronic means, or other appropriate means.”

       18.       For the New Settlements, JND has been advised that the direct notice

component will include mailing the Long Form Notice and a personalized Claim Form to

approximately 27,000 potential Settlement Class members, using the contact information

previously provided by Class Counsel and supplemented by data already in JND’s possession

from the Previous Settlements. JND will update all addresses using the National Change of




                                                 7
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 8 of 41 PageID #:289885




Address (“NCOA”) database of the United States Postal Service (“USPS”),1 which provides updated

address information for Settlement Class members who have moved within the last four years and

who have filed a change of address form with the USPS. After updating addresses, as appropriate,

JND will mail the Long Form Notice and Claim Form via first-class U.S. mail. All Notices

returned to JND with a forwarding address will be promptly re-mailed. For all Notices returned

as undeliverable without a forwarding address, JND will conduct advanced address research and

will promptly re-mail the Notice to any updated addresses that are provided.

        19.       JND has designed the Long Form Notice to attract the attention of the recipient so

they are encouraged to read the contents and take additional action to learn more about the New

Settlements. The Long Form Notice also includes “call-out” language to signal to the recipient that

the mailing is not junk mail and is Court-ordered. The content of the notice includes bolded language

to draw the recipient’s attention to read on to find out if they are included in the Settlement Class, how

they can get paid, what their options are under the New Settlements, and how to get more information.

The Long Form Notice includes plain and easy-to-read summaries of the New Settlements, and in

numerous places the Settlement Website URL is prominently printed in bold font to encourage the

reader to find out additional information, including information about filing a claim.

        20.       The Claim Form will be personalized to include each Settlement Class

member’s annual purchase information with respect to each Defendant and Co-Conspirator,

based on the Defendants’ and Co-Conspirators’ records. JND will work with Counsel to obtain

this information and will upload it into our secure database built specifically for the Settlements.

The purchase data will be used to pre-populate each Settlement Class member’s Claim Form to



1
 The NCOA database is the official USPS technology that makes change of address information
available to mailers to help reduce undeliverable mail.



                                                    8
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 9 of 41 PageID #:289886




facilitate the claim process. The Claim Form will contain a personal Access Code that will be

used to identify each Settlement Class member throughout the administration process and which

can be utilized to file claims online through the Settlement Website, as described below.

       21.       Email Notice: JND will also send the Email Notice to Settlement Class

members who were successfully emailed in the Previous Settlements and any additional

Settlement Class members who previously provided their email address to JND. To the extent

JND does not have email addresses for Settlement Class members, we will conduct skip-trace

research to attempt to locate valid email addresses.

       22.       The Email Notice will provide Settlement Class members with an electronic

link to the Settlement Website where they will be able to obtain important, up-to-date

information regarding the Settlements and file a claim. The email notice will include

substantially the same language as the Publication Notice (described below) and will include the

Settlement Class member’s Access Code, which can be used to file their claim online through the

Settlement Website.

       23.       It is anticipated that the mailed and emailed Notices will reach the vast majority

of potential Settlement Class members. JND will provide a further declaration in support of

Plaintiffs’ Motion for Final Approval that will include final notice statistics.

       24.       Publication Notice: JND further plans to supplement the direct notice

campaign by publishing the Publication Notice in a collection of print publications and digital

media designed to reach potential Settlement Class members.2 Suggested print publications

include Progressive Grocer, Meat & Poultry, Poultry Times, Frozen & Refrigerated Buyer,




2
  Comparable alternatives will be considered if any of the proposed publications do not accept
legal notices or if inventory is not available at the time of placement.


                                                  9
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 10 of 41 PageID #:289887




 Supermarket News, and Winsight Grocery Business/Grocery Headquarters. The print ads are

 expected to be included in a single issue of each of the publications. Suggested digital media

 publications include ProgressiveGrocer.com, MeatPoultry.com, PoultryTimes.com,

 SupermarketNews.com, Winsightgrocerybusiness.com, FastCasual.com and ShelbyReport.com.

 The digital ads are expected to run on these websites for four weeks.

        25.       Settlement Website and Online Claim Form: JND will update and continue to

 host an informational and interactive, case-specific Settlement Website

 (www.broilerchickenantitrustlitigation.com) on which the new Notices, Settlement Agreements,

 and other important case documents will be posted. The website will also continue to provide

 answers to frequently asked questions (“FAQs”) and contact information for the Settlement

 Administrator and Class Counsel. The Email Notice and Long Form Notice will both be

 available in Spanish, and the entire website will be translated into Spanish for Settlement Class

 members whose primary language is Spanish.

        26.       The Settlement Website will have an easy-to-navigate design and will be ADA-

 compliant and optimized for mobile visitors so that information loads quickly on mobile devices.

 It will also be designed to maximize search engine optimization through Google and other search

 engines. Keywords and natural language search terms will be included in the site’s metadata to

 maximize search engine rankings.

        27.       The Settlement Website will feature an online Claim Form with document

 upload capabilities for the submission of Claim Forms and supporting documents, as needed. As

 with the hard copy Claim Form described above, JND will prepopulate the online Claim Form

 with the Settlement Class members’ name and contact information where possible. When a user

 logs into the online Claim Form with their unique, personal Access Code (printed on their hard




                                                 10
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 11 of 41 PageID #:289888




 copy Claim Form and in their Email Notice), they will see a list of their annual purchases from

 each Defendant and/or Co-Conspirator. If the Settlement Class member agrees with the purchase

 information, no further information will be needed. If they disagree with the amounts, the Claim

 Form explains that the Settlement Class member may challenge the amounts by completing a

 Purchase Audit Request form posted on the Settlement Website and uploading that form along

 with supporting documentation. The Claim Form and Purchase Audit Request form will be

 posted on the Settlement Website for download for Settlement Class members who prefer to

 submit forms by mail. The Purchase Audit Request form is attached hereto as Exhibit F.

        28.       Settlement Administrator Email Address: JND will establish a dedicated

 email address to receive and respond to Settlement Class member inquiries. JND will generate

 email responses from scripted FAQs that will also be used by our call center personnel.

 Depending on call volume and availability, we will use some of the same members on each team

 for efficiency and to establish uniformity of messaging.

        29.       Toll-free Information Line: JND will make available its scalable call center

 resources to develop and manage the incoming telephone calls received in response to the Notice

 Program. JND will establish and maintain a 24-hour, toll-free telephone line that Settlement

 Class members may call to obtain information about the Settlements. During business hours,

 JND’s call center will be staffed with operators who are trained to answer questions about the

 Settlements. Spanish-speaking Settlement Class members who call the toll-free information line

 during business hours may also speak with call center agents who are fluent in Spanish.




                                                11
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 12 of 41 PageID #:289889




                                          CONCLUSION

        30.       In JND’s opinion, the Notice Program as described herein provides the best

 notice practicable under the circumstances, is consistent with the requirements of Rule 23 of the

 Federal Rules of Civil Procedure and all applicable court rules, and is consistent with or exceeds

 other similar court-approved best notice practicable notice programs. The Notice Program is

 designed to reach as many Settlement Class members as possible and provide them with the

 opportunity to review a plain language notice with the ability to easily take the next step to learn

 more about the Settlements.



        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.

        Executed February 1, 2021, at Seattle, Washington.



                                                   Jennifer M. Keough




                                                  12
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 13 of 41 PageID #:289890




          EXHIBIT A
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 14 of 41 PageID #:289891




   As Chief Executive Officer, Jennifer Keough oversees all of JND’s business operations, from day-to-day
   processes to high-level strategy. She is recognized by practitioners on both sides of the aisle as an expert
   in all facets of class action administration, from notice through distribution. Jennifer has testified on
   settlement matters in many courts nationally and before the Senate Committee for Indian Affairs.
   With more than 20 years of legal experience, Jennifer has directly worked on hundreds of high-profile
   and complex administration engagements, including such landmark matters as the $20 billion Gulf Coast
   Claims Facility, $10 billion BP Deepwater Horizon Settlement, $3.4 billion Cobell Indian Trust Settlement
   (the largest U.S. government class action settlement ever), $3.05 billion VisaCheck/MasterMoney
   Antitrust Settlement, $1 billion Stryker Modular Hip Settlement, $600 million Engle Smokers Trust Fund,
   $215 million USC Student Health Center Settlement, the Equifax Data Breach Settlement, valued at
   $1.3 billion, and countless others.
   Jennifer formed JND with her partners in 2016. A few months later she was appointed by the United
   States District Court for the Northern District of California as the Independent Claims Administrator
   (“ICA”) in a complex BP Solar Panel Settlement. Jennifer oversaw the notice and administration, including
   the inspection, remediation and replacement of solar panels on homes and businesses throughout the
   United States. Soon after, Jennifer was also chosen to oversee the Loblaw restitution program in Canada
   in which every adult in the country was eligible to participate. Since then, she has continued to be
   appointed notice expert in a number of high-profile matters.
   Prior to forming JND, Jennifer was COO and executive vice president for one of the then
   largest legal administration firms in the country. Previously, she worked as a class action
   business analyst at Perkins Coie, responsible for managing complex class action
   settlements and remediation programs, including the selection, retention and
   supervision of legal administration firms.
   In 2017, Jennifer was named a female entrepreneur of the year finalist in the
   14th annual Stevie Awards for Women in Business. In 2015 and 2017, she was
   recognized as a “Woman Worth Watching” by Profiles in Diversity Journal.
   In 2013, she was featured in a CNN article, “What Changes with Women in
   the Boardroom.” Jennifer is frequently invited to speak on class action issues
   and has written numerous articles in her areas of expertise. Jennifer earned
   her B.A., M.S.F. with honors and J.D. from Seattle University.



   JENNIFERKEOUGH
   CHIEF EXECUTIVE OFFICER, FOUNDER

   jennifer.keough@JNDLA.com
   www.linkedin.com/in/jennifer-keough
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 15 of 41 PageID #:289892




           EXHIBIT B
         Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 16 of 41 PageID #:289893

              UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

                If you purchased Broiler chicken directly from
            a Broiler Chicken Producer in the United States from
      at least as early as January 1, 2008 through December 20, 2019,
     you may be eligible for benefits from some class action settlements.
                   A federal court authorized this notice. This is not a solicitation from a lawyer.

•     Two more settlements have been reached in a class action antitrust lawsuit filed on behalf of Direct Purchaser
      Plaintiffs (“Plaintiffs”) of Broiler chicken. The two new settlements are with Defendants Tyson Foods, Inc.,
      Tyson Chicken, Inc., Tyson Breeders, Inc., and Tyson Poultry, Inc. (collectively, “Tyson”) and Pilgrim’s
      Pride Corporation (“Pilgrim’s Pride”), collectively “New Settlements” with the “New Settling Defendants.”
      Previous settlements (the “Previous Settlements”) were filed on behalf of Plaintiffs with Defendants Peco
      Foods, Inc. (“Peco”), George’s, Inc. and George’s Farms, Inc. (collectively, “George’s”), Amick Farms, LLC
      (“Amick”), and Fieldale Farms Corporation (“Fieldale Farms”), collectively the “Previous Settling
      Defendants.” Together, the New Settling Defendants and Previous Settling Defendants are referred to as
      “Settling Defendants” and the Previous Settlements and the New Settlements are collectively referred to as
      the “Settlements.”

•     The proposed New Settlements are with the New Settling Defendants only and do not dismiss claims against
      other Defendants. The settlements with the Previous Settling Defendants have been given final approval by
      the Court. Fourteen other Defendants remain in the case, and Plaintiffs’ lawsuit will continue against them in
      the case entitled In re Broiler Chicken Antitrust Litigation, N.D. Ill. Case No. 1:16-cv-08637.

•     If approved by the Court, the New Settlements will resolve Plaintiffs’ claims that the New Settling Defendants
      conspired in restraint of trade, the purpose and effect of which were to suppress competition and to allow the
      New Settling Defendants and other Broiler chicken producers to charge supra-competitive prices for Broilers
      from January 1, 2008 through December 20, 2019 (the “Class Period”), in violation of federal law. New
      Settling Defendants have not admitted any liability concerning and continue to deny the legal claims alleged
      in this lawsuit. If approved, the New Settlements will avoid litigation costs and risks to Plaintiffs and the New
      Settling Defendants, and will release the New Settling Defendants from liability to the Plaintiffs that
      participate in the Settlement Class.

•     The New Settlements require the New Settling Defendants to pay up to the following amounts to benefit the
      Direct Purchaser Plaintiff Class: Tyson $80,000,000; and Pilgrim’s Pride $75,000,000. Together with the
      amounts paid by the Previous Settling Defendants (Peco $4,964,600; George’s $4,097,000; Amick
      $3,950,000, Fieldale Farms $2,250,000), total settlements in the Direct Purchaser Plaintiffs’ case are
      $170,261,600 (the “Settlement Proceeds”).

•     This notice also informs you how to make a claim to receive money from the New Settlements and
      Previous Settlements.

•     Your legal rights are affected whether you act or don’t act. Please read this notice carefully.

Questions? Read on and visit www.broilerchickenantitrustlitigation.com or call toll-free 1-866-552-1178.



    Questions? Call the Settlement Administrator toll-free at 1-866-552-1178 or visit www.broilerchickenantitrustlitigation.com.
     Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 17 of 41 PageID #:289894


            YOUR LEGAL RIGHTS AND OPTIONS FOR THE SETTLEMENTS

  FILE A CLAIM TO              In order to receive money from the New Settlements and Previous Settlements
  RECEIVE MONEY                you must submit a Claim Form by Month x, 2021. If you are confirmed to be a
  FROM THE                     Class Member and file a valid Claim Form, you will be eligible to receive a
  SETTLEMENTS                  payment from the Settlement Proceeds.
                               Instructions for filing a claim are available in Question 11 of this
                               notice, on the Claim Form, and at the settlement website
                               www.broilerchickenantitrustlitigation.com.
                               By participating as a Settlement Class member, you give up your rights to sue
                               the New Settling Defendants about the claims that the New Settlements resolve.

  ASK TO BE                    You must submit a valid request for exclusion in order to remove yourself from
  EXCLUDED (“OPT               the New Settlements with the New Settling Defendants and receive no payment
  OUT”) FROM THE               from the New Settlements.
  NEW
                               You will keep your right to be part of any other lawsuit against the New Settling
  SETTLEMENTS                  Defendants about the legal claims that the New Settlements resolve. Requests
                               for exclusion must be postmarked by Month x, 2021.
                               The deadline to request exclusion from the settlements with the Previous
                               Settling Defendants has already passed.

  OBJECT TO THE                You may write to the Court about why you don’t like the New Settlements with
  NEW                          the New Settling Defendants. Objections must be postmarked by Month x, 2021.
  SETTLEMENTS                  The deadline to object to the settlements with the Previous Settling Defendants
                               has already passed.

  ATTEND THE
  FAIRNESS                     You may request to speak in Court about the fairness of the New Settlements by
  HEARING                      providing notice by Month x, 2021.

  DO NOTHING                   If you do not file a claim as described above and in Question 11, you will receive
                               no payment from the Settlements with any of the Settling Defendants.
                               If you do nothing regarding the New Settlements, you will give up your rights
                               to sue the New Settling Defendants about the legal claims that the New
                               Settlements resolve.




Questions? Call the Settlement Administrator toll-free at 1-866-552-1178 or visit www.broilerchickenantitrustlitigation.com.
                                                              2
        Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 18 of 41 PageID #:289895

                                                 WHAT THIS NOTICE CONTAINS

BASIC INFORMATION.................................................................................................................................. 4
 1. Why did I receive a notice? ...................................................................................................................... 4
 2. What is this lawsuit about? ....................................................................................................................... 4
 3. What is a class action, and who is involved? ........................................................................................... 5
 4. Why are there settlements in this case? .................................................................................................... 5
 5. What if you received previous communications regarding this lawsuit? ................................................. 5
THE SETTLEMENT CLASS.......................................................................................................................... 5
 6. Am I part of the Settlement Class? ........................................................................................................... 5
 7. Are there exceptions to being included in the Settlement Class? ............................................................. 6
 8. I’m still not sure if I’m included. ............................................................................................................. 6
THE SETTLEMENT BENEFITS ................................................................................................................... 6
 9. What do the Settlements provide? ............................................................................................................ 6
 10. How much will my payment from the Settlements be? ........................................................................... 6
HOW YOU GET A PAYMENT ...................................................................................................................... 7
 11. How can I file a Claim to get a payment from the Settlements? .............................................................. 7
 12. When will I get my payment from the Settlements? ................................................................................ 7
 13. What am I giving up by staying in the Settlement Class? ........................................................................ 8
IF YOU DO NOTHING ................................................................................................................................... 8
  14. What happens if I do nothing at all? ......................................................................................................... 8
EXCLUDING YOURSELF FROM THE NEW SETTLEMENTS ............................................................. 8
 15. How do I exclude myself from the New Settlements? ............................................................................. 8
 16. If I don’t exclude myself, can I sue the New Settling Defendants for the same thing later? ................... 8
OBJECTING TO THE NEW SETTLEMENTS ........................................................................................... 9
 17. How do I tell the Court that I don’t like the New Settlements? ............................................................... 9
 18. What is the difference between excluding myself and objecting? ........................................................... 9
THE LAWYERS REPRESENTING YOU .................................................................................................... 9
 19. Do I have a lawyer in this case? ............................................................................................................. 10
 20. How will the lawyers be paid? ............................................................................................................... 10
THE COURT’S FAIRNESS HEARING ...................................................................................................... 10
 21. When and where will the Court decide whether to approve the New Settlements? .............................. 10
 22. Do I have to come to the hearing? .......................................................................................................... 10
 23. May I speak at the hearing? .................................................................................................................... 10
GETTING MORE INFORMATION ............................................................................................................ 10
 24.  How do I get more information about the New Settlements? ............................................................ 11




  Questions? Call the Settlement Administrator toll-free at 1-866-552-1178 or visit www.broilerchickenantitrustlitigation.com.
                                                                3
       Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 19 of 41 PageID #:289896

                                              BASIC INFORMATION
  1.      Why did I receive a notice?
All Defendants, including the Settling Defendants, produce Broiler chicken. Records from all Defendants show that you
may have purchased Broiler chicken products directly from one or more Defendants and/or alleged Co-Conspirators for
use and delivery in the United States between January 1, 2008 and December 20, 2019. The list of Defendants and
alleged Co-Conspirators is in Question 2 below and in the operative Complaint.
The Court authorized this notice because you have a right to know about the proposed New Settlements, certain claims
by Plaintiffs against the Settling Defendants in this class action lawsuit, and about your options before the Court decides
whether to approve the proposed New Settlements. If the Court approves the New Settlements, and after objections and
appeals are resolved, you will be bound by the judgment and terms of the New Settlements. This notice explains the
lawsuit, the New Settlements, and your legal rights under the New Settlements and Previous Settlements.

  2.      What is this lawsuit about?
This class action, In re Broiler Chicken Antitrust Litigation, N.D. Ill. Case No. 1:16-cv-08637, is pending in the United
States District Court for the Northern District of Illinois. U.S. District Court Judge Thomas M. Durkin presides over
this class action.
Plaintiffs allege that Defendants and their Co-Conspirators conspired to fix, raise, maintain, and stabilize the price of
Broilers, beginning at least as early as January 1, 2008. Plaintiffs allege that Defendants implemented their conspiracy
in various ways, including via coordinated supply restrictions, sharing competitively sensitive price and production
information, and otherwise manipulating Broiler prices, with the intent and expected result of increasing prices of
Broilers in the United States, in violation of federal antitrust laws.
The Defendants and alleged Co-Conspirators named in Plaintiffs’ Fifth Consolidated Amended Complaint are producers
of Broiler chicken and Broiler chicken products in the United States. The Defendants and alleged Co-Conspirators
include: Fieldale Farms Corporation; Koch Foods, Inc.; JCG Foods of Alabama, LLC; JCG Foods of Georgia, LLC;
Koch Meat Co., Inc.; Tyson Foods, Inc.; Tyson Chicken, Inc.; Tyson Breeders, Inc.; Tyson Poultry, Inc.; Pilgrim’s Pride
Corporation; Perdue Farms, Inc.; Perdue Foods LLC; Sanderson Farms, Inc.; Sanderson Farms, Inc. (Foods Division);
Sanderson Farms, Inc. (Production Division); Sanderson Farms, Inc. (Processing Division); Wayne Farms, LLC;
Mountaire Farms, Inc.; Mountaire Farms, LLC; Mountaire Farms of Delaware, Inc.; Peco Foods, Inc.; Foster Farms,
LLC; Foster Poultry Farms; House of Raeford Farms, Inc.; Simmons Foods, Inc.; Simmons Prepared Foods, Inc.;
George’s, Inc.; George’s Farms, Inc.; O.K. Foods, Inc.; O.K. Farms, Inc.; O.K. Industries, Inc.; Claxton Poultry Farms,
Inc.; Norman W. Fries, Inc.; Harrison Poultry, Inc.; Mar-Jac Poultry, Inc.; Mar-Jac Poultry MS, LLC; Mar-Jac Poultry
AL, LLC; Mar-Jac AL/MS, Inc.; Mar-Jac Poultry, LLC; Mar-Jac Holdings, LLC; Amick Farms, LLC; The Amick
Company, Inc.; Amick-OSI Broilers, LLC; Amick-OSI Processing, LLC; Case Foods, Inc.; Case Farms, LLC; Case
Farms Processing, Inc.; Agri Stats, Inc.; Keystone Foods, LLC; Keystone Foods Corporation; Equity Group Eufaula
Division, LLC; Equity Group Kentucky Division LLC; Equity Group – Georgia Division LLC; Allen Harim USA, Ltd.;
Allen Harim Foods, LLC; Allen Harim Farms, LLC; JCG Industries, Inc.; JCG Properties, Inc.; JCG Land Holdings,
LLC; JCG Foods LLC; Koch Foods of Cumming LLC; Koch Foods of Gainesville LLC; JCG Farms of Georgia LLC;
Koch Foods of Mississippi LLC; Koch Farms of Mississippi LLC; Koch Freezers LLC; Koch Properties of Mississippi
LLC; Koch Foods of Alabama LLC; Koch Farms of Alabama LLC; JCG Farms of Alabama LLC; Koch Foods of
Ashland LLC; Koch Farms of Ashland LLC; Koch Farms of Gadsden LLC; Koch Foods of Gadsden LLC; Koch Foods
of Cincinnati LLC; Koch Foods LLC; Koch Farms LLC; Koch Farms of Chattanooga LLC; Koch Foods of Chattanooga
LLC; Koch Foods of Morristown LLC; Koch Farms of Morristown LLC; Tyson Sales & Distribution, Inc.; Perdue
Foods, Inc.; Harvestland Holdings, LLC; Perdue Food Products, Inc.; Perdue Farms, LLC; Perdue Farms Incorporated;
WFSP Foods, LLC; George’s Chicken, LLC; George’s Family Farms, LLC; George’s Foods, LLC; George’s of
Missouri, Inc.; George’s Processing, Inc.; Peco Farms of Mississippi, LLC; PFS Distribution Company; Merit
Provisions, LLC; GC Properties, LLC; Pilgrim’s Pride of Nevada, Inc.; PPC Marketing, Ltd.; Pilgrim’s Pride
Corporation of West Virginia, Inc.; Foster International Trading Company, Inc.; Napoleon Poultry Supply, LLC; O.K.
Broiler Farms Limited Partnership; House of Raeford Farms of Louisiana, LLC; Johnson Breeders, Inc.; Columbia Farms
of Georgia, Inc.; Raeford Farms of Louisiana, LLC; and Columbia Farms, Inc.
The Court previously gave final approval to settlements between the Plaintiffs and Fieldale Farms, Peco, George’s and
Amick. The Court has now preliminarily approved settlements with Tyson and Pilgrim’s Pride. The Direct Purchaser

Questions? Call the Settlement Administrator toll-free at 1-866-552-1178 or visit www.broilerchickenantitrustlitigation.com.
                                                              4
       Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 20 of 41 PageID #:289897
Plaintiffs’ case is proceeding against all other Defendants who have not settled the case. If applicable, you will receive
a separate notice regarding the progress of the litigation and any resolution of claims against other Defendants.
The New Settling Defendants have not admitted any liability concerning and continue to deny the legal claims alleged in
this lawsuit, and would allege numerous defenses to the Plaintiffs’ claims if the case against them were to proceed.
Nevertheless, the New Settling Defendants agreed to settle this action to avoid the further expense, inconvenience,
disruption, and burden of this litigation and any other present or future litigation arising out of the facts that gave rise to
this litigation, to avoid the risks inherent in uncertain complex litigation and trial, and thereby to put to rest this controversy.

  3.      What is a class action, and who is involved?
In a class action lawsuit, one or more people or businesses called class representatives sue on behalf of others who have
similar claims, all of whom together are a “class.” Individual Settlement Class members do not have to file a lawsuit to
participate in the class action settlement, or be bound by the judgment in the class action. One court resolves the issues
for everyone in the class, except for those who exclude themselves from the class.

  4.      Why are there settlements in this case?
The Court did not decide in favor either of Plaintiffs or the New Settling Defendants. Plaintiffs believe they may win at
trial and possibly obtain a greater recovery. The New Settling Defendants believe they may win at trial and that Plaintiffs
might recover nothing against them. But trials involve risks to both sides, and therefore Plaintiffs and the New Settling
Defendants have agreed to settle the case. The New Settlements require the New Settling Defendants to pay money for
the benefit of the Settlement Class members. Plaintiffs and their attorneys believe the New Settlements are in the best
interests of all Settlement Class members.

  5.      What if you received previous communications regarding this lawsuit?
You already received notice regarding settlements with the Previous Settling Defendants. You are permitted to
participate in the New Settlements with the New Settling Defendants regardless of whether you excluded yourself from
the settlements with the Previous Settling Defendants. In order to receive money from the New Settlement and Previous
Settlements you must submit a Claim Form by Month x, 2021.
You may have received other communications regarding this lawsuit, including solicitations by other attorneys seeking
to represent you as a Direct Action Plaintiff in an individual lawsuit against Defendants. Contrary to what you may have
been told in such solicitations, you do not need to opt out of this class action or file an individual lawsuit to protect your
rights in this litigation. You also may have received solicitations from persons seeking to purchase your claim or
represent you as a Class Member.
None of these communications has been approved by the Court and—unlike this notice— they did not come from Court-
appointed Co-Lead Counsel for the Direct Purchaser Plaintiffs. You should carefully review this notice and your rights
as a Settlement Class member before deciding whether to opt out or stay in the Class. In addition, you do not need to
retain or pay anyone in order to receive the benefits provided to Class Members in this lawsuit. You need only fill out
the enclosed Claim Form to benefit.
If you have questions about this litigation and your rights as a Settlement Class member, please contact Co-Lead Counsel,
whose contact information is listed in Question 17 below.

                                              THE SETTLEMENT CLASS
  6.      Am I part of the Settlement Class?
The Court decided that, for settlement purposes, Settlement Class members are defined as follows for all settlements
except for the Fieldale Farms settlement:
         All persons who purchased Broilers directly from any of the Defendants or any Co-Conspirator
         identified in this action, or their respective subsidiaries or affiliates, for use or delivery in the United
         States from at least as early as January 1, 2008 until December 20, 2019.
The class period for the Fieldale Farms settlement is January 1, 2008 through August 18, 2017.

Questions? Call the Settlement Administrator toll-free at 1-866-552-1178 or visit www.broilerchickenantitrustlitigation.com.
                                                              5
       Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 21 of 41 PageID #:289898
If you satisfy these criteria, then you are a Settlement Class member, subject to the exceptions listed in Question 7 below.
While the New Settlements are only with the New Settling Defendants, the Settlement Class includes persons (including
businesses and companies) who purchased Broiler chicken from any of the Defendants or their alleged Co-Conspirators.
If you are a Settlement Class member and do not exclude yourself, you will be eligible to participate in the New
Settlements.

  7.      Are there exceptions to being included in the Settlement Class?
Yes. Specifically excluded from this Settlement Class are the Defendants; the officers, directors or employees of any
Defendant; any entity in which any Defendant has a controlling interest; and any affiliate, legal representative, heir, or
assign of any Defendant. Also excluded from this Settlement Class are any federal, state, or local governmental entities,
any judicial officer presiding over this action and the members of his/her immediate family and judicial staff, any juror
assigned to this action, and any alleged Co-Conspirator identified in this action.
If you are in one of these categories, you are not a Settlement Class member and not eligible to participate in the
New Settlements.

  8.      I’m still not sure if I’m included.
If you are still not sure if you are included, please review the detailed information contained in the Settlement
Agreements, available at the settlement website, www.broilerchickenantitrustlitigation.com (the “Settlement Website”).
You may also call the Settlement Administrator at 1-866-552-1178 or call or write to Co-Lead Counsel at the phone
numbers or addresses listed in Question 17 below.
                                         THE SETTLEMENT BENEFITS
  9.      What do the Settlements provide?
If the New Settlements are approved, the New Settling Defendants will pay up to the following amounts: Tyson will pay
$80,000,000, and Pilgrim’s Pride will pay $75,000,000. Of the Previous Settling Defendants, Peco has paid $4,964,600,
George’s has paid $4,097,000, Amick has paid $3,950,000, and Fieldale Farms has paid $2,250,000. Collectively, all
Settlements to date provide up to $170,261,600 in Settlement Proceeds.
A portion of the Settlement Proceeds has been and will be used by the Settlement Administrator for notice and
administration costs. The Settlement Proceeds will also be used to pay attorneys’ fees, litigation expenses, and incentive
awards that the Court chooses to award. Plaintiffs and Co-Lead Counsel will file a motion by [14 days before opt-out
date], in which they will seek amounts not to exceed 33⅓% of the Settlement Proceeds in attorneys’ fees, $4.5 million
in current and ongoing litigation expenses, and $25,000 in service awards for each of the five Plaintiffs who are serving
as Class Representatives. A copy of the motion for distribution of Settlement Proceeds and attorneys’ fees, litigation
expenses, and service awards will be available on the Settlement Website. The remainder of the Settlement Proceeds
will be distributed to Settlement Class members who submit a timely and valid Claim Form and who have not excluded
themselves from the Settlements on a pro rata basis pursuant to their Broiler purchases from January 1, 2008 through
December 20, 2019.
The New Settling Defendants will also cooperate with Plaintiffs including by providing information, making witnesses
available at trial, authenticating documents in the litigation to be used against the remaining Defendants. The New
Settlement amounts may be reduced based on the portion of Settlement Class members who exclude themselves from
these New Settlements. This is explained in Section II.E.10.b of the New Settlement Agreements. Plaintiffs will report
to the Court on the number of exclusions and final amount paid by New Settling Defendants in their motion for final
approval of the New Settlements.

  10.     How much will my payment from the Settlements be?
To be eligible to receive a payment from the Settlements (New and Previous), you must complete and submit a timely
Claim Form by Month x, 2021. The instructions for submitting a claim are set forth in the attached Claim Form and
Question 11 below.


Questions? Call the Settlement Administrator toll-free at 1-866-552-1178 or visit www.broilerchickenantitrustlitigation.com.
                                                              6
     Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 22 of 41 PageID #:289899
The amount received from the Settlements by a qualified claimant will be based on a number of factors, including the
number of Settlement Class members who have validly excluded themselves from one or more of the Settlements and
the amount of Broiler purchases by each participating Class Member from January 1, 2008 through December 20, 2019.
No matter how many claims are filed, no money will be returned to the Settling Defendants once the Court has granted
final approval of the Settlements and certifies the Settlement Class.
Payments from the Settlements will only be made to Class Members if the Court has granted final approval of the
Settlements and any objections and appeals are resolved. In accordance with the Settlement Agreements, the combined
Settlement Proceeds, minus Court-approved attorneys’ fees and litigation expenses, any Class Representative Service
Award approved by the Court, and Settlement Administration and notice expenses (the “Net Settlement Fund”), will be
distributed to Class Members on a pro rata basis based on the amount of Broiler purchases by each participating Class
Member. The distribution plan, as approved by the Court, will determine the amount, if any, that each Class Member
will receive. The proposed distribution plan for the Settlements is to make a pro rata distribution to each qualifying Class
Member based on the dollar value of approved purchases of Broilers per Settlement Class member during the Settlement
Class Period.

                                          HOW YOU GET A PAYMENT
  11.    How can I file a Claim to get a payment from the Settlements?
To be eligible to receive a payment from any of the Settlements, you must complete and submit a timely Claim Form by
Month x, 2021. Submit your Claim Form online at www.broilerchickenantitrustlitigation.com, by Month x, 2021. Or fill
out the Claim Form, and mail it to the address below, postmarked no later than Month x, 2021. If you do not submit a
valid Claim Form by the deadline, you will not receive a payment from any of the Settlements, but you will be bound
by the Court’s judgment in these actions.
Your Claim Form is attached and is pre-populated to reflect the amount of your Broiler purchases from each Defendant
and Co-Conspirator, based on a review of Defendants’ records. You may use your personal Access Code listed on your
Claim Form to log in at www.broilerchickenantitrustlitigation.com, where you can submit a claim, check the status of
your claim, and review your purchase information electronically. You can accept the purchase amounts that are
prepopulated or, if you disagree with those amounts, you can challenge them by completing the Purchase Audit Request
form posted on the Settlement Website and providing supporting documentation. All revised Broiler purchaser amounts
will be subject to a review process by the Settlement Administrator, Co-Lead Counsel, and ultimately the Court.
You can also request that a Claim Form be sent to you on the Settlement Website or by sending a written request to the
Settlement Administrator by mail or by email:
                                           Broiler Chicken Antitrust Litigation
                                             c/o JND Legal Administration
                                                     PO Box 91343
                                                   Seattle, WA 98111
                                       info@broilerchickenantitrustlitigation.com
If you received multiple Claim Forms, you must submit each one or take other steps to ensure that all of the purchases
reflected in the Claim Forms are accounted for in your submission.
If you have questions regarding your Claim Form or participating in the Settlements, contact Co-Lead Plaintiffs or the
Settlement Administrator using the contact information set forth in Question 17 herein.

  12.    When will I get my payment from the Settlements?
Payments from the Settlements will not be distributed until the Court grants final approval of the New Settlements and
any objections or appeals are resolved. It is uncertain whether and when any appeals will be resolved. Settlement updates
will be provided on the Settlement Website at www.broilerchickenantitrustlitigation.com or may be obtained by
contacting the Settlement Administrator by phone toll-free at 1-866-552-1178. Please be patient.




Questions? Call the Settlement Administrator toll-free at 1-866-552-1178 or visit www.broilerchickenantitrustlitigation.com.
                                                              7
     Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 23 of 41 PageID #:289900

  13.    What am I giving up by staying in the Settlement Class?
Unless you exclude yourself from one or more of the New Settlements with Tyson and Pilgrim’s, you are staying in the
Settlement Class, which means that you can’t sue, continue to sue, the New Settling Defendants about the claims that
the New Settlements resolve through [DATE OF PRELIMINARY APPROVAL]. It also means that all Court orders will
apply to you and legally bind you. The Released Claims, which go through [DATE OF PRELIMINARY APPROVAL],
are detailed in the Settlement Agreements, available at www.broilerchickenantitrustlitigation.com.
You are not releasing your claims against any Defendant other than Tyson and Pilgrim’s Pride by staying in the
Settlement Class. The deadline to request exclusion from the settlements with the Previous Settling Defendants has
already passed.
Please be advised that the class period for the New Settlements is January 1, 2008 through December 20, 2019 and
payments for participating Class Members will be distributed on a pro rata basis pursuant to their Broiler purchases from
January 1, 2008 through December 20, 2019.

                                               IF YOU DO NOTHING
  14.    What happens if I do nothing at all?
If you do nothing, you will not get a payment from the New Settlements or Previous Settlements. Unless you exclude
yourself from the New Settlements, you won’t be able to start a lawsuit, continue with a lawsuit, or be part of any other
lawsuit against the New Settling Defendants about the claims that the New Settlements resolve, ever again. The deadline
to request exclusion from the settlements with the Previous Settling Defendants has already passed.

                      EXCLUDING YOURSELF FROM THE NEW SETTLEMENTS
  15.    How do I exclude myself from the New Settlements?
If you do not want the benefits offered by any of the New Settlements with the New Settling Defendants and you do not
want to be legally bound by them, or if you wish to pursue your own separate lawsuit against the New Settling
Defendants, you must exclude yourself by submitting a written request to the Settlement Administrator stating your
intent to exclude yourself from the Settlement Class by Month x, 2021. You should state from which of the New
Settlements (i.e., Tyson and/or Pilgrim’s Pride) you want to exclude yourself. The deadline to request exclusion from
the settlements with the Previous Settling Defendants has already passed.
Your Exclusion Request must include the following: (a) your name, including the name of your business which
purchased Broiler chicken, and address; (b) a statement that you want to be excluded from the Settlement Class in In re:
Broiler Chicken Antitrust Litigation; (c) which of the Settlement Agreements (i.e., Tyson and/or Pilgrim’s Pride) you
wish to be excluded from; and (d) your signature or your attorneys’ signature. If you intend to exclude subsidiaries,
affiliates, divisions, related or controlled entities, entities under common control, predecessors in interest, or any other
related entity, such entities must be expressly identified by name and address in your request.
Additionally, if you intend to exclude claims that were assigned to you from another potential Settlement Class member,
you must include the assignor’s name; whether the assignor fully or partially assigned their Broiler chicken claims; the
annual value of Broiler chicken purchases assigned, identified by Defendant or Co-Conspirator from whom the purchases
were made; and a copy of the executed assignment agreement or a statement outlining the assignment signed by both
the assignor and assignee.
You must mail or email your Exclusion Request, postmarked or emailed by Month x, 2021, to: Broiler Chicken Antitrust
Litigation, c/o JND Legal Administration, PO Box 91343, Seattle, WA 98111 or info@broilerchickenantitrustlitigation.com.

  16.    If I don’t exclude myself, can I sue the New Settling Defendants for the same thing later?
No. Unless you exclude yourself from one or more of the New Settlements (i.e., Tyson and/or Pilgrim’s Pride), you give
up the right to sue the New Settling Defendants for the claims that the New Settlements resolve. Thus, if you do not
exclude yourself from any of the New Settlements with the New Settling Defendants, you give up the right to sue Tyson
and/or Pilgrim’s Pride for the same claims that their settlements resolve through [DATE OF PRELIMINARY
APPROVAL]. If you have your own pending lawsuit against either of the New Settling Defendants, speak to your lawyer

Questions? Call the Settlement Administrator toll-free at 1-866-552-1178 or visit www.broilerchickenantitrustlitigation.com.
                                                              8
     Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 24 of 41 PageID #:289901
in that lawsuit immediately to determine whether you must exclude yourself from this Settlement Class to continue your
own lawsuit against the New Settling Defendants.
By staying in the lawsuit, you are not releasing your claims in this case against any Defendant other than the New Settling
Defendants through [DATE OF PRELIMINARY APPROVAL]. The deadline to request exclusion from the Previous
Settlements with the Previous Settling Defendants has already passed.

                                 OBJECTING TO THE NEW SETTLEMENTS
  17.      How do I tell the Court that I don’t like the New Settlements?
If you are a Settlement Class Member and have not excluded yourself from the New Settlements, you can object to either
of the New Settlements with the New Settling Defendants if you don’t like part or all of them. The Court will consider
your views.
To object, you must send a letter or other written statement saying that you object to the New Settlements with the New
Settling Defendants in In re: Broiler Chicken Antitrust Litigation, state which of the New Settlements (i.e., Tyson and/or
Pilgrim’s Pride) you are objecting to, and the reasons why you object to the New Settlements. Be sure to include your
full name, the name of your business that purchased Broiler chicken, current mailing address, and email address. Your
objection must be signed. You may include or attach any documents that you would like the Court to consider. Do not
send your written objection to the Court or the judge. Instead, mail the objection to the Settlement Administrator, Co-
Lead Counsel, and Counsel for each Settling Defendant at the addresses listed below. Your objection must be postmarked
no later than Month x, 2021. The deadline to object to the Previous Settlements with the Previous Settling Defendants
has already passed.

        Settlement Administrator              Plaintiffs’ Co-Lead Counsel               Plaintiffs’ Co-Lead Counsel

 Broiler Chicken Antitrust Litigation            W. Joseph Bruckner                         Clifford H. Pearson
   c/o JND Legal Administration                     Brian D. Clark                              Bobby Pouya
           PO Box 91343                    Lockridge Grindal Nauen P.L.L.P.           Pearson, Simon & Warshaw, LLP
         Seattle, WA 98111                 100 Washington Ave. S., Ste. 2220           15165 Ventura Blvd, Suite 400
           (866) 552-1178                      Minneapolis, MN 55401                     Sherman Oaks, CA 91403
                                                   (612) 339-6900                              (818) 788-8300


                                                                     Counsel for Defendant
                        Counsel for Defendant Tyson
                                                                        Pilgrim’s Pride

                              Rachel J. Adcox                           Carrie C. Mahan
                       Axinn, Veltrop & Harkrider LLP             Weil, Gotshal & Manges LLP
                        950 F Street, N.W. 7th Floor              2001 M Street NW, Suite 600
                           Washington, DC 20004                     Washington, DC 20036
                               (202) 912-4700                            (202) 682-7231


  18.      What is the difference between excluding myself and objecting?
Objecting is telling the Court that you do not like something about the New Settlements. You can object only if you do
not exclude yourself from the Settlement Class. Excluding yourself is telling the Court that you do not want to be part
of the Settlement Class or the lawsuit. If you exclude yourself, you have no standing to object because the case no longer
affects you.




                                    THE LAWYERS REPRESENTING YOU

Questions? Call the Settlement Administrator toll-free at 1-866-552-1178 or visit www.broilerchickenantitrustlitigation.com.
                                                              9
     Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 25 of 41 PageID #:289902

  19.     Do I have a lawyer in this case?
The Court has appointed Lockridge Grindal Nauen P.L.L.P. and Pearson, Simon & Warshaw, LLP as Co-Lead Counsel
on behalf of Plaintiffs and Settlement Class members. Their contact information is provided above in Question 17. If
you wish to remain a Settlement Class member, you do not need to hire your own lawyer because Co-Lead Counsel are
working on your behalf, but may do so at your own expense if you so choose.
If you wish to pursue your own case separate from this one, or if you exclude yourself from the Settlement Class, these
lawyers will no longer represent you. You may need to hire your own lawyer if you wish to pursue your own lawsuit
against the Settling Defendants.

  20.     How will the lawyers be paid?
You will not have to pay any attorneys’ fees or costs out-of-pocket. Co-Lead Counsel will file a motion by [14 days
before opt-out date], in which they will seek amounts not to exceed 33⅓% of the Settlement Proceeds in attorneys’ fees,
and $4.5 million in current and ongoing litigation expenses incurred in the prosecution of this case on behalf of the
Settlement Class. A copy of the motion for attorneys’ fees and litigation expenses will be available on the Settlement
Website and on the Court docket. The Court will determine the amount of the attorneys’ fees and litigation expenses
that should be paid to Co-Lead Counsel in this case.

                                      THE COURT’S FAIRNESS HEARING
  21.     When and where will the Court decide whether to approve the New Settlements?
The Court will hold a Fairness Hearing to decide whether to approve the New Settlements at x:xx x.m. on Month x, 2021
at the United States District Court for the Northern District of Illinois, Dirksen Federal Building, 219 South Dearborn Street,
Chicago, Illinois in Courtroom 1441. The hearing may be held using telephone, video conference or other means approved
by the Court. At this hearing, the Court will consider whether the New Settlements are fair, reasonable, and adequate, as
well as Plaintiffs’ motion for fees, litigation expenses, and service awards for the Class Representatives. If there are
objections, the Court will consider them. You may attend and you may ask to speak, if you make a request as instructed in
Question 23, but you don’t have to. The Court will listen to people who have asked to speak at the hearing. After the
hearing, the Court will decide whether to approve the New Settlements. We do not know how long the Court will take to
decide. The date of the hearing may change without further notice to the Class, so please check the Settlement Website for
updates.

  22.     Do I have to come to the hearing?
No. Co-Lead Counsel will answer any questions the Court may have. However, you are welcome to come at your own
expense. If you send an objection, you do not have to come to Court to talk about it. As long as you mailed your written
objection on time, the Court will consider it. You may also pay your own lawyer to attend, but it is not necessary.

  23.     May I speak at the hearing?
You may ask to speak at the Fairness Hearing. To do so, you must send a letter saying that it is your “Notice of Intention
to Appear in In re: Broiler Chicken Antitrust Litigation.” Be sure to include your name, and the name of your business
that purchased Broiler chicken, current mailing address, telephone number, and signature. Your Notice of Intention to
Appear must be postmarked no later than Month x, 2021, and it must be sent to the Clerk of the Court, Co-Lead Counsel,
and Defense Counsel. The address for the Clerk of the Court is: Clerk of the United States District Court, Dirksen Federal
Building, 219 South Dearborn Street, Chicago, IL 60604. The addresses for Co-Lead Counsel and Defense Counsel are
provided in Question 17. You cannot ask to speak at the hearing if you exclude yourself from the New Settlements.




                                        GETTING MORE INFORMATION

Questions? Call the Settlement Administrator toll-free at 1-866-552-1178 or visit www.broilerchickenantitrustlitigation.com.
                                                              10
     Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 26 of 41 PageID #:289903

 24.     How do I get more information about the New Settlements?
This notice summarizes the proposed New Settlements. More details are in the Settlement Agreements. You can find a
copy of the Settlement Agreements, other important documents, and information about the current status of the litigation
by visiting www.broilerchickenantitrustlitigation.com. You may contact the Settlement Administrator at
info@broilerchickenantitrustlitigation.com or toll-free at 1-866-552-1178. You may also contact Co-Lead Counsel at
the address, phone number, and email address provided in Question 17.

                   PLEASE DO NOT CONTACT THE COURT REGARDING THIS NOTICE.




Questions? Call the Settlement Administrator toll-free at 1-866-552-1178 or visit www.broilerchickenantitrustlitigation.com.
                                                              11
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 27 of 41 PageID #:289904




           EXHIBIT C
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 28 of 41 PageID #:289905



 Email Subject Line: Class Action Notice - Broiler Chicken Antitrust Litigation
 _____________

                                                              YOUR ACCESS CODE: ________


   If you purchased Broiler chicken directly from a Broiler Chicken Producer in the United States
     from at least as early as January 1, 2008 through December 20, 2019, you may be eligible for
                               benefits from some class action settlements

  Please Review This Notice Carefully. The Deadline to File a Claim, Request Exclusion, Object or
                               Take Other Action is ________ 2021

 Two more settlements have been reached in a class action antitrust lawsuit filed on behalf of Direct
 Purchaser Plaintiffs (“Plaintiffs”) of Broiler chicken. The two new settlements are with Defendants Tyson
 Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., and Tyson Poultry, Inc. (collectively, “Tyson”)
 and Pilgrim’s Pride Corporation (“Pilgrim’s Pride”), collectively “New Settlements” with the “New
 Settling Defendants.” Previous settlements (the “Previous Settlements”) were reached by Plaintiffs with
 Defendants Peco Foods, Inc. (“Peco”), George’s, Inc. and George’s Farms, Inc. (collectively, “George’s”),
 Amick Farms, LLC (“Amick”), and Fieldale Farms Corporation (“Fieldale Farms”), collectively the
 “Previous Settling Defendants.” Together the New Settling Defendants and Previous Settling Defendants
 are referred to as “Settling Defendants” and the Previous Settlements and the New Settlements are
 collectively referred to as the “Settlements.” The proposed New Settlements are with the New Settling
 Defendants only and do not dismiss claims against other Defendants.

 WHO IS INCLUDED IN THE SETTLEMENTS? For all settlements except the Fieldale Farms settlement,
 Settlement Class members include: All persons who purchased Broilers directly from any of the Defendants
 or any co-conspirator identified in this action, or their respective subsidiaries or affiliates for use or delivery
 in the United States from at least as early as January 1, 2008 until December 20, 2019. The class period for
 the Fieldale Farms settlement is January 1, 2008 through August 18, 2017.

 Specifically excluded from the Settlement Class are the Defendants; the officers, directors or employees
 of any Defendant; any entity in which any Defendant has a controlling interest; and any affiliate, legal
 representative, heir or assign of any Defendant. Also excluded from this Settlement Class are any federal,
 state, or local governmental entities, any judicial officer presiding over this action and the members of
 his/her immediate family and judicial staff, and any juror assigned to this action.

 WHAT IS THIS CASE ABOUT? Plaintiffs allege that Defendants and their Co-Conspirators conspired to fix,
 raise, maintain, and stabilize the price of Broilers, beginning at least as early as January 1, 2008. Plaintiffs
 allege that Defendants implemented their conspiracy in various ways, including via coordinated supply
 restrictions, sharing competitively sensitive price and production information, and otherwise manipulating
 Broiler prices, with the intent and expected result of increasing prices of Broilers in the United States, in
 violation of federal antitrust laws. The Settling Defendants have not admitted any liability concerning and
 continue to deny the legal claims alleged. The Court did not decide which side was right, but both sides
 agreed to the Settlements to resolve the case. The case is still proceeding on behalf of the Direct Purchase
 Plaintiffs against all other Defendants who have not settled with the Plaintiffs.

 WHAT DO THE SETTLEMENTS PROVIDE? The New Settlements require the New Settling Defendants to pay
 up to the following amounts to the Settlement Class: Tyson $80,000,000; and Pilgrim’s $75,000,000. Together,
 with the amounts paid by the Previous Settling Defendants (Peco $4,964,600; George’s $4,097,000; Amick
 $3,950,000, Fieldale Farms $2,250,000), total settlements in the Direct Purchaser Plaintiffs’ case are
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 29 of 41 PageID #:289906



 $170,261,600 (the “Settlement Proceeds”).

 A portion of the Settlement Proceeds has been and will be used by the Settlement Administrator for notice and
 administration costs. Co-Lead Counsel will file a motion seeking amounts not to exceed 33⅓% of the
 Settlement Proceeds in attorneys’ fees, $4.5 million in current and ongoing litigation expenses, and $25,000
 in service awards for each of the five Direct Purchaser Plaintiffs who are serving as Class Representatives.
 The remainder of the Settlement Proceeds will be distributed on a pro rata basis to Settlement Class members
 who submit a timely and valid Claim Form and who have not excluded themselves from the Settlements.

 HOW DO YOU RECEIVE MONEY FROM THE SETTLEMENTS? In order to receive money from the
 Settlements you must submit a Claim Form by Month x, 2021.                                         Go to
 www.broilerchickenantitrustlitigation.com [hyperlink] to file a Claim Form online for payment. Your Claim
 Form is pre-populated to reflect the amount of your Broiler purchases from each Defendant and Co-
 Conspirator, based on a review of their records. You can access your pre-populated Claim Form using your
 personal Access Code listed above. You may have also received a pre-printed Claim Form in the mail. You
 can also request that a Claim Form be sent to you through the Settlement Website or by sending a written
 request to the Settlement Administrator by mail or by email: Broiler Chicken Antitrust Litigation, c/o JND
 Legal Administration, PO Box 91343, Seattle, WA 98111 or info@broilerchickenantitrustlitigation.com.

 WHAT ARE MY OTHER OPTIONS? If you do not request exclusion from the class, you will be bound by
 the New Settlements. If you want to keep your right to sue or continue to sue the New Settling Defendants
 about the legal claims in this case, you must exclude yourself by Month x, 2021. If you stay in the New
 Settlements, you may object by Month x, 2021. Go to www.broilerchickenantitrustlitigation.com
 [hyperlink] for details on how to exclude yourself or object. The deadline to request exclusion from or object
 to the settlements with the Previous Settling Defendants has already passed.

 The Court will hold a Final Approval hearing in this case (In re Broiler Chicken Antitrust Litigation, Case
 No. 16-cv-08637) on Month x, 2021 at x:xx x.m. At this hearing, the Court will consider whether the New
 Settlements are fair, reasonable, and adequate, as well as Plaintiffs’ motion for distribution of the Settlement
 Proceeds and attorneys’ fees, litigation expenses, and service awards for the Class Representatives. The hearing
 may be held using telephone, video conference or other means approved by the Court. You or your attorney
 may ask to speak at the hearing at your own expense, but you don’t have to. The date of the hearing may
 change, so please check the Settlement Website for updates.

 This notice is only a summary. For more information, go to www.broilerchickenantitrustlitigation.com
 or call toll-free 1-866-552-1178. You should also review the detailed notice that was mailed to you. Please
 do not contact the Court.

 To unsubscribe, please click on the following link: unsubscribe [hyperlink]
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 30 of 41 PageID #:289907




          EXHIBIT D
       Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 31 of 41 PageID #:289908
                                                COURT-APPROVED LEGAL NOTICE

   If you purchased Broiler chicken directly from a Broiler Chicken Producer in the United States from at least as early as
        January 1, 2008 through December 20, 2019, you may be eligible for benefits from some class action settlements

                                    Para una notificacion in español, llame gratis al 1-866-552-1178
                                   o visite nuestro website www.broilerchickenantitrustlitigation.com.

Two more settlements have been reached in a class action antitrust lawsuit filed on behalf of Direct Purchaser Plaintiffs (“Plaintiffs”)
of Broiler chicken. The two new settlements are with Defendants Tyson Poultry, Inc. (“Tyson”) and Pilgrim’s Pride Corporation
(“Pilgrim’s Pride”), collectively “New Settlements” with the “New Settling Defendants.” Previous settlements (the “Previous
Settlements”) were reached by Plaintiffs with Defendants Peco Foods, Inc. (“Peco”), George’s, Inc. and George’s Farms, Inc.
(collectively, “George’s”), Amick Farms, LLC (“Amick”), and Fieldale Farms Corporation (“Fieldale Farms”), collectively the
“Previous Settling Defendants.” Together the New Settling Defendants and Previous Settling Defendants are referred to as “Settling
Defendants” and the Previous Settlements and the New Settlements are collectively referred to as the “Settlements.” The proposed New
Settlements are with the New Settling Defendants only and do not dismiss claims against other Defendants. The Court has appointed
Lockridge Grindal Nauen P.L.L.P. and Pearson, Simon & Warshaw, LLP as Co-Lead Counsel on behalf of Plaintiffs and Class
Members.

                                                WHO IS INCLUDED IN THE SETTLEMENTS?

For all settlements except the Fieldale Farms settlement, Class Members include all persons (including businesses and companies) who
purchased Broiler chicken directly from any of the Defendants or their Co-Conspirators, or their respective subsidiaries or affiliates,
for use or delivery in the United States from at least as early as January 1, 2008 until December 20, 2019. The class period for the
Fieldale Farms settlement is January 1, 2008 through August 18, 2017. If you are not sure you are included, go to the Settlement
Website, www.broilerchickenantitrustlitigation.com or call toll-free 1-866-552-1178.

Specifically excluded from the Settlement Class are the Defendants; the officers, directors, or employees of any Defendant; any entity
in which any Defendant has a controlling interest; and any affiliate, legal representative, heir, or assign of any Defendant. Also excluded
from the Class are any federal, state, or local governmental entities, any judicial officer presiding over this action and the members of
his/her immediate family and judicial staff, any juror assigned to this action, and any Co-Conspirator identified in this action.

                                                       WHAT IS THIS CASE ABOUT?

The lawsuit claims that the Settling Defendants combined and conspired in restraint of trade, the purpose and effect of which were to
suppress competition and allow them and other Broiler chicken producers to charge supra-competitive prices for Broilers during the
class period, in violation of federal law. The Settling Defendants have not admitted any liability concerning and continue to deny the
legal claims alleged in this lawsuit. The Court did not decide which side was right, but both sides agreed to the Settlements to resolve
the case. The case is still proceeding on behalf of the Plaintiffs against all other Defendants who have not settled with the Plaintiffs.

                                                 WHAT DO THE SETTLEMENTS PROVIDE?

The New Settlements require the New Settling Defendants to pay up to the following amounts to the Direct Purchaser Plaintiff Class: Tyson
$80,000,000; and Pilgrim’s Pride $75,000,000. Together with the amounts paid by the Previous Settling Defendants (Peco $4,964,600;
George’s $4,097,000; Amick $3,950,000, Fieldale Farms $2,250,000), total settlements in the Direct Purchaser Plaintiffs’ case are
$170,261,600 (the “Settlement Proceeds”).

A portion of the Settlement Proceeds has been and will be used by the Settlement Administrator for notice and administration costs, attorneys’
fees/litigation expenses, and incentive awards. Plaintiffs and Co-Lead Counsel will file a motion seeking amounts not to exceed 33⅓% of
the Settlement Proceeds in attorneys’ fees, $4.5 million in current and ongoing costs, and $25,000 in service awards for each of the five
Plaintiffs who are serving as Class Representatives. The remainder of the Settlement Proceeds will be distributed on a pro rata basis to Class
Members who submit a timely and valid Claim Form and who have not excluded themselves from the Settlements.

                                      HOW DO YOU RECEIVE MONEY FROM THE SETTLEMENTS?

In order to receive money from the Settlements you must submit a Claim Form by Month x, 2021.                                      Go to
www.broilerchickenantitrustlitigation.com to file a Claim Form for payment. You can also request that a Claim Form be sent to you through
the Settlement Website or by sending a written request to the Settlement Administrator by mail or by email: Broiler Chicken Antitrust
Litigation, c/o JND Legal Administration, PO Box 91343, Seattle, WA 98111 or info@broilerchickenantitrustlitigation.com.
       Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 32 of 41 PageID #:289909
                                                   WHAT ARE MY OTHER OPTIONS?

If you do not request exclusion from the class, you will be bound by the New Settlements. If you want to keep your right to sue or
continue to sue the New Settling Defendants about the legal claims in this case, you must exclude yourself by Month x, 2021. If you
stay in the New Settlements, you may object by Month x, 2021. Go to www.broilerchickenantitrustlitigation.com for details on how
to exclude yourself or object. The deadline to request exclusion from or object to the settlements with the Previous Settling Defendants
has already passed. The Court will hold a hearing in this case (In re: Broiler Chicken Antitrust Litigation, Case No. 16-cv-08637) on
Month x, 2021 at x:xx x.m. At this hearing, the Court will consider whether the New Settlements are fair, reasonable, and adequate, as
well as Plaintiffs’ motion for fees, costs, and service awards for the Class Representatives. The hearing may be held using telephone, video
conference or other means approved by the Court. You or your attorney may ask to speak at the hearing at your own expense, but you don’t
have to. The date of the hearing may change, so please check the Settlement Website for updates.

This notice is only a summary. For more information, go to www.broilerchickenantitrustlitigation.com or call toll-free 1-866-552-
1178. Please do not contact the Court.
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 33 of 41 PageID #:289910




           EXHIBIT E
     Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 34 of 41 PageID #:289911
                                      Broiler Chicken Antitrust Settlements
                                         c/o JND Legal Administration
                                        PO Box 91343, Seattle WA 98111
                                     www.broilerchickenantitrustlitigation.com

<<NAME>>
<<C/O>>
<<ADDRESS 1>>
<<ADDRESS2>>
<<CITY>>, <<STATE>> <<ZIP>>
<<COUNTRY>>

[BARCODE]

CLAIMANT NUMBER: ______________________                                 YOUR ACCESS CODE: ________

                            DIRECT PURCHASER ANTITRUST CLAIM FORM
Our records indicate you may be a member of the Settlement Class in this action for the settlements with
Defendants Tyson, Pilgrim’s Pride, Peco, George’s, Amick and Fieldale Farms (collectively, the
“Settlements”). The Settlement Class for all settlements except for the Fieldale Farms settlement is defined as
“all persons who purchased Broilers directly from any of the Defendants or any co-conspirator identified in
the action, or their respective subsidiaries or affiliates, for use or delivery in the United States from at least as
early as January 1, 2008 until December 20, 2019.” The Fieldale Farms settlement class has a class period of
January 1, 2008 through August 18, 2017.

You must submit this Claim Form to the mailing address listed at the top of this form or on the settlement
website www.broilerchickenantitrustlitigation.com by ________, 2021 in order to participate in any
settlement benefits available to class members. You will not be eligible to file a claim and receive
settlement proceeds for any Settlement you have opted out of.

You may use your personal Access Code listed at the top of this page to log in at
www.broilerchickenantitrustlitigation.com, where you can submit a claim, check the status of your claim,
and review your purchase information electronically.

                              Review your purchase information
The total award amount you receive will be calculated based on the purchase information from the
Defendants’ records.

The Defendants’ records indicate that your total purchase amount is $____________ from January 1, 2008
through December 20, 2019. The details concerning the amount of your qualifying purchases are set forth on
pages 2 and 3.

            If you agree with the purchase information listed on pages 2 and 3, you simply need to
            complete the Claimant Information below and affirm and sign the attestation on page 4, and
            submit it by ________________ (postmarked or submitted online).

            If you do not agree with the purchase information on page 2 and 3, you may complete the
            Purchase Audit Request form posted on the settlement website and submit it with your
            Claim Form.




 QUESTIONS? CALL 1-866-552-1178 TOLL FREE OR VISIT WWW.BROILERCHICKENANTITRUSTLITIGATION.COM
                                                1
   Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 35 of 41 PageID #:289912
                             Broiler Chicken Antitrust Settlements
[BARCODE]                       c/o JND Legal Administration
                               PO Box 91343, Seattle WA 98111
                            www.broilerchickenantitrustlitigation.com

CLAIMANT NUMBER: ______________________                      YOUR ACCESS CODE: ________

                               PURCHASE INFORMATION

DEFENDANT/
               2008             2009           2010           2011      2012     2013
CO-CONSPIRATOR
Allen Harim
Amick Farms

Case Farms

Claxton Poultry

Fieldale Farms

Foster Farms

George’s
Harrison Poultry

House of Raeford
Keystone Foods
Koch Foods

Mar-Jac Poultry
Mountaire

O.K. Foods
Peco Foods

Perdue
Pilgrim’s Pride

Sanderson Farms
Simmons Foods

Tyson

Wayne Farms, LLC




QUESTIONS? CALL 1-866-552-1178 TOLL FREE OR VISIT WWW.BROILERCHICKENANTITRUSTLITIGATION.COM
                                               2
    Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 36 of 41 PageID #:289913
                                    Broiler Chicken Antitrust Settlements
                                       c/o JND Legal Administration
                                      PO Box 91343, Seattle WA 98111
                                   www.broilerchickenantitrustlitigation.com

DEFENDANT/                                                    2017           2017                    2019
               2014                  2015        2016                                         2018
CO-CONSPIRATOR                                                (1/1 - 8/18)   (8/19 - 12/31)          (1/1 - 12/20)
Allen Harim

Amick Farms

Case Farms

Claxton Poultry

Fieldale Farms

Foster Farms

George’s
Harrison Poultry

House of Raeford
Keystone Foods

Koch Foods

Mar-Jac Poultry
Mountaire
O.K. Foods

Peco Foods
Perdue

Pilgrim’s Pride
Sanderson Farms

Simmons Foods
Tyson

Wayne Farms, LLC



                                                            Total Purchase Amount $___________________


               If you agree with the purchase information listed on pages 2 and 3, you simply need to
               complete the Claimant Information and affirm and sign the attestation on page 4, and submit
               it by ________________ (postmarked or submitted online).
               If you do not agree with the purchase information on page 2 and 3, you may complete the
               Purchase Audit Request form posted on the settlement website and submit it with your
               Claim Form.



 QUESTIONS? CALL 1-866-552-1178 TOLL FREE OR VISIT WWW.BROILERCHICKENANTITRUSTLITIGATION.COM
                                                3
            Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 37 of 41 PageID #:289914
                                                 Broiler Chicken Antitrust Settlements
       [BARCODE]                                    c/o JND Legal Administration
                                                   PO Box 91343, Seattle WA 98111
                                                www.broilerchickenantitrustlitigation.com

       CLAIMANT NUMBER: ______________________                                       YOUR ACCESS CODE: ________

                                    DIRECT PURCHASER ANTITRUST CLAIM FORM

       If you agree with the purchase information on pages 2 and 3, please complete the Claimant Information
       below and submit it by ______________ (postmarked or submitted online) to the Settlement Administrator
       at the address listed above.

       If you do not agree with the purchase information listed on pages 2 and 3, please complete the Claimant
       Information below, as well as the Purchase Audit Request form posted on the settlement website,
       www.broilerchickenantitrustlitigation.com and submit them by _______________ (postmarked or
       submitted online) to the Settlement Administrator at the address listed above, along with additional
       documentation to support your claim (e.g., invoices, purchase information, etc.).


                                                    CLAIMANT INFORMATION
                                        First                       M.I.         Last
1.      CONTACT NAME:
                                        Company Name
2.      COMPANY NAME:
                                        Address 1


                                        Address 2


                                        City
     3. CURRENT MAILING ADDRESS:
                                        State/Province


                                        Postal Code                                  Country



     4. CONTACT TELEPHONE:              |       |     |   |-|   |   |      |-|   |      |   |   |

     5. CONTACT EMAIL ADDRESS:

       By signing below I/we certify that (1) the above and foregoing information is true and correct; (2) I warrant
       that I am duly authorized and have the legal capacity to sign this Claim Form on behalf of the direct purchaser
       entity; (3) I/we are not officers, directors or employees of any Defendant; any entity in which any Defendant
       has a controlling interest; an affiliate, legal representative, heir, or assign of any Defendant, or a federal, state,
       or local governmental entity; and (4) I/we agree to submit additional information, if requested, in order for
       the Settlement Administrator to process my/our claim.

       Signature: ____________________________________________ Date: ___________________________________

       Printed Full Name (First, Middle, and Last): _______________________________________________________

       Title: _________________________________________________




        QUESTIONS? CALL 1-866-552-1178 TOLL FREE OR VISIT WWW.BROILERCHICKENANTITRUSTLITIGATION.COM
                                                       4
Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 38 of 41 PageID #:289915




           EXHIBIT F
          Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 39 of 41 PageID #:289916
                                             Broiler Chicken Antitrust Settlements
                                                c/o JND Legal Administration
                                               PO Box 91343, Seattle WA 98111
                                            www.broilerchickenantitrustlitigation.com



     CLAIMANT NUMBER (printed on your Claim Form): ________________



                    DIRECT PURCHASER ANTITRUST PURCHASE AUDIT REQUEST FORM
     Please use this form if you do not agree with the purchase information pre-printed on pages 2 and 3 of your
     Claim Form and you would like to have that information audited. Please fill out your contact information
     below and provide annualized purchase information on pages 2 and 3.

     You must submit this Purchase Audit Request Form to the mailing address listed at the top of this form or
     on the settlement website, www.broilerchickenantitrustlitigation.com, along with your Claim Form, by
     ________, 2021.



                                                CLAIMANT INFORMATION
                                    First                       M.I.         Last
1.      CONTACT NAME:
                                    Company Name
2.      COMPANY NAME:
                                    Address 1


                                    Address 2


                                    City
     3. CURRENT MAILING ADDRESS:
                                    State/Province


                                    Postal Code                                  Country



     4. CONTACT TELEPHONE:          |       |     |   |-|   |   |      |-|   |      |   |   |

     5. CONTACT EMAIL ADDRESS:

     If you do not agree with the purchase information provided on pages 2 and 3 of the Claim Form, you must
     complete the purchase information tables on pages 2 and 3 of this form with all purchase information to which
     you believe you are entitled. This form must reflect ALL of the purchases from the Defendants and alleged Co-
     Conspirators that you are claiming during the relevant time periods. You may not seek Settlement Proceeds
     with respect to any Settlement from which you have opted out.

     You must submit this form along with your Claim Form by _____________, 2021 (postmarked or submitted
     online) to the Settlement Administrator at the address listed above, along with additional documentation to
     support your dispute (e.g., invoices, purchase information, etc.).




        QUESTIONS? CALL 1-866-552-1178 TOLL FREE OR VISIT WWW.BROILERCHICKENANTITRUSTLITIGATION.COM
                                                       1
 Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 40 of 41 PageID #:289917
                             Broiler Chicken Antitrust Settlements
                                c/o JND Legal Administration
                               PO Box 91343, Seattle WA 98111
                            www.broilerchickenantitrustlitigation.com



                              PURCHASE INFORMATION

DEFENDANT/
               2008             2009           2010           2011      2012     2013
CO-CONSPIRATOR
Allen Harim
Amick Farms

Case Farms

Claxton Poultry

Fieldale Farms
Foster Farms
George’s

Harrison Poultry
House of Raeford

Keystone Foods

Koch Foods

Mar-Jac Poultry
Mountaire

O.K. Foods
Peco Foods

Perdue
Pilgrim’s Pride

Sanderson Farms
Simmons Foods

Tyson

Wayne Farms, LLC




QUESTIONS? CALL 1-866-552-1178 TOLL FREE OR VISIT WWW.BROILERCHICKENANTITRUSTLITIGATION.COM
                                               2
    Case: 1:16-cv-08637 Document #: 4259-2 Filed: 02/02/21 Page 41 of 41 PageID #:289918
                                     Broiler Chicken Antitrust Settlements
                                        c/o JND Legal Administration
                                       PO Box 91343, Seattle WA 98111
                                    www.broilerchickenantitrustlitigation.com
 DEFENDANT/                                                    2017           2017                    2019
                2014                  2015         2016                                        2018
 CO-CONSPIRATOR                                                (1/1 - 8/18)   (8/19 - 12/31)          (1/1 - 12/20)
 Allen Harim

 Amick Farms

 Case Farms

 Claxton Poultry
 Fieldale Farms
 Foster Farms

 George’s

 Harrison Poultry

 House of Raeford
 Keystone Foods
 Koch Foods
 Mar-Jac Poultry

 Mountaire

 O.K. Foods

 Peco Foods

 Perdue
 Pilgrim’s Pride

 Sanderson Farms
 Simmons Foods

 Tyson

 Wayne Farms, LLC

By signing below I/we certify that (1) the above and foregoing information is true and correct; (2) I warrant
that I am duly authorized and have the legal capacity to sign this Purchase Audit Request Form on behalf of
the direct purchaser entity; (3) I/we are not officers, directors or employees of any Defendant; any entity in
which any Defendant has a controlling interest; an affiliate, legal representative, heir, or assign of any
Defendant, or a federal, state, or local governmental entity; and (4) I/we agree to submit additional
information, if requested, in order for the Settlement Administrator to process my/our claim and audit
request.

Signature: ____________________________________________ Date: ___________________________________

Printed Full Name (First, Middle, and Last): _______________________________________________________

Title: _________________________________________________
   QUESTIONS? CALL 1-866-552-1178 TOLL FREE OR VISIT WWW.BROILERCHICKENANTITRUSTLITIGATION.COM
                                                  3
